 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   MARY HERNANDEZ,

 9                               Plaintiff,                 CASE NO. 2:19-cv-01476-RAJ

10            v.                                            ORDER GRANTING
                                                            APPLICATION TO PROCEED IN
11   SYLVIA ORELLANA,                                       FORMA PAUPERIS

12                               Defendant.

13            Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED under 28

14   U.S.C § 1915(a)(1). The Court recommends the complaint be reviewed under 28 U.S.C. §

15   1915(e)(2)(B) before issuance of summons.

16            The Clerk shall provide a copy of this Order to plaintiff and to the Honorable Richard A.

17   Jones.

18            DATED this 16th day of September, 2019.

19

20                                                         A
                                                           BRIAN A. TSUCHIDA
21                                                         Chief United States Magistrate Judge

22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
